Case 9:19-cv-80825-DMM Document 60 Entered on FLSD Docket 12/18/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE #: 9:19-cv-80825-DMM


  JENNIFER QUASHA, on behalf of
  her son, H.Q., a minor,

         Plaintiff,

  vs.

  CITY OF PALM BEACH GARDENS,
  FLORIDA,

         Defendant.
                                            /


          DEFENDANT, CITY OF PALM BEACH GARDENS’, NOTICE OF FILING
        PROOF OF COMPLETED SERVICE ON NON-PARTY MICHAEL GALLUCCI

         Defendant, CITY OF PALM BEACH GARDENS, by and through its undersigned counsel,

  hereby gives notice of filing the following FedEx receipt as proof of completed service of the

  Court’s Order Memorializing Court Rulings at Discovery Hearing [DE 59], together with the

  Defendant’s Notice of Taking Deposition of Michael Gallucci, upon non-party, Michael Gallucci:

         Exhibit A – FedEx Shipment Receipt to Michael Gallucci, c/o Marsh Point Elementary on

         December 13, 2019.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 18th day of December, 2019, I electronically filed the

  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all parties.

  I further certify that I either mailed the foregoing document and the Notice of Electronic Filing by

  first class mail to any non CM/ECF participants and/or the foregoing document was served via
Case 9:19-cv-80825-DMM Document 60 Entered on FLSD Docket 12/18/2019 Page 2 of 3



  transmission of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF

  participants.


                                            BY:     /s/E. Bruce Johnson
                                                   E. BRUCE JOHNSON
                                                   FLA. BAR NO. 262137
                                            BY:     /s/Scott D. Alexander
                                                   SCOTT D. ALEXANDER
                                                   FLA. BAR NO. 057207
                                                   JOHNSON, ANSELMO, MURDOCH,
                                                   BURKE, PIPER & HOCHMAN, P.A.
                                                   Attorneys for Defendant, City
                                                   2455 East Sunrise Boulevard, Suite 1000
                                                   Fort Lauderdale, FL 33304
                                                   954/463-0100 Telephone
                                                   954/463-2444 Facsimile
                                                   Johnson@jambg.com / Young@jambg.com
                                                   Alexander@jambg.com
Case 9:19-cv-80825-DMM Document 60 Entered on FLSD Docket 12/18/2019 Page 3 of 3



                                      SERVICE LIST


  MATTHEW W. DIETZ, ESQ.
  DISABILITY INDEPENDENCE GROUP, INC.
  2990 SW 35th Avenue
  Miami, FL 33133
  (305) 669-2822 (Phone)
  (305) 442-4181 (Fax)
  mdietz@justdigit.org
  aa@justdigit.org




  E. BRUCE JOHNSON, ESQ.
  SCOTT D. ALEXANDER, ESQ.


  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  johnson@jambg.com
  alexander@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)
